Exhibit 10.4

LOGO [g73753g50h07.jpg]

 

Department:

 

Corporate Secretary

  

Name of Policy:

 

2010 Directors’ Compensation
Policy

  

Department Policy Number:

 

1

Effective Date:

 

March 25, 2010

  

Supersedes Revisions:

 

January 1, 2009

  

Authority to Approve and
Amend:

 

Board of Directors

Next Review Date:

 

January 2011

  

Department Policy Owner:

 

Corporate Secretary

     

 

A. General

 

  1. The Bank will pay each member of the board of directors a fee for
attendance at any official meeting (in person or by telephone) of the board or a
committee of the board. An official meeting includes a meeting of any ad hoc
committee established by the board for a specific purpose. In addition, the Bank
will pay any director representative to the Council of Federal Home Loan Banks
(FHLBanks) a fee for attendance at any official meeting of that group. The Bank
will not pay a fee for a director’s attendance at any Federal Home Loan Bank
System meeting. The fees for attendance at these meetings are outlined below.

 

  2. The Bank will pay a fee only for a director’s actual attendance and
participation at a meeting, unless the director’s absence is due to
unanticipated transportation problems encountered while in route to the meeting.
Participation by telephone for in-person meetings is discouraged unless
necessary to attain a quorum. The Bank will not pay for a director’s
participation by telephone for an in-person meeting unless the Chairman approves
such participation. The Bank will not pay a fee for a director’s attendance at
meetings other than those described above.

 

  3. The Bank will not advance the payment of fees to any director.

 

  4. The board has adopted annual compensation limits effective January 1, 2010.
Those limits are:

 

 

a)

   Chairman of the Board    $ 60,000     

b)

   Vice Chairman of the Board    $ 55,000     

c)

   Chairman of the Audit Committee    $ 50,000     

d)

   All Other Directors    $ 45,000   

 

2010 Directors’ Compensation Policy    Page 1 of 3



--------------------------------------------------------------------------------

Once a director reaches his or her annual compensation limit, the Bank will not
pay additional fees to that director, even if the director attends a meeting at
which a fee otherwise would be paid under this policy.

 

B. Meeting Fees

 

  1. Chairman

 

  a) $ 4,600 per meeting of the board when chairing a board meeting

 

  b) $ 1,400 per meeting of a committee of the board of which he/she is chairman

 

  c) $ 1,200 per meeting of a committee of the board of which he/she is a member

 

  d) $ 1,200 per joint meeting of the Affordable Housing Advisory Council and
board

 

  e) $    800 per meeting of the Council of FHLBanks

 

  f) $    800 per meeting of the FHLBanks’ Chairs/Vice Chairs

 

  2. Vice Chairman

 

  a) $ 4,500 per meeting of the board

 

  b) $ 1,400 per meeting of a committee of the board of which he/she is chairman

 

  c) $ 1,200 per meeting of a committee of the board of which he/she is a member

 

  d) $ 4,600 per meeting of the board when serving as Chairman for the entire
meeting

 

  e) $ 1,200 per joint meeting of the Affordable Housing Advisory Council and
board

 

  f) $    800 per meeting of the Council of FHLBanks

 

  g) $    800 per meeting of the FHLBanks’ Chairs/Vice Chairs

 

  3. Director (other than Chairman or Vice Chairman)

 

  a) $ 4,100 per meeting of the board

 

  b) $ 1,400 per meeting of a committee when serving as committee chairman

 

  c) $ 1,200 per meeting of a committee of the board of which he/she is a member

 

  d) $ 1,200 per joint meeting of the Affordable Housing Advisory Council and
board

 

  e) $    800 per meeting of the Council of FHLBanks

 

  f) $    500 for attending new director orientation (new directors only)

 

C. Miscellaneous

 

  1. Fees for Special Meetings Held Telephonically

 

  a) Chairman; Vice Chairman, if serving as Chairman; or Committee Chairman, if
serving as Chairman

$500 per meeting

 

  b) Director (other than individual Chairman for the telephonic meeting)

$300 per meeting

 

2010 Directors’ Compensation Policy    Page 2 of 3



--------------------------------------------------------------------------------

  2. Travel Expenses

 

  a) In accordance with the Bank’s normal reimbursement policy, the Bank will
reimburse a director’s travel expenses incurred in connection with attendance at
any meeting for which the director is paid a fee. Please consult the Bank’s
Travel and Entertainment Policy for a more detailed explanation regarding
expense reimbursement.

 

  b) The Bank will reimburse a director’s registration fees and travel expenses
incurred in connection with any other meeting, hearing, ceremony, continuing
education seminar, etc. only if the Chairman determines that the meeting is
relevant to the Bank’s business activities or the director’s duties as a board
member and the director attends the meeting at the request of, or with the
approval of, the Chairman. The Vice-Chairman shall approve all such fees and
expenses for the Chairman. These amounts will be reimbursable to the extent
provided for such purpose in the Bank’s annual budget and in accordance with the
Bank’s Travel and Entertainment Policy. The Bank will not pay a fee for a
director’s participation in these types of activities, and in accordance with 12
CFR 918.4, the Bank will not reimburse directors for entertainment expenses at
these events.

 

  c) The Bank will pay the transportation and other ordinary travel expenses of
one guest of a director to attend a board meeting only as specified in advance
by the Bank. It will be the director’s responsibility to pay the transportation
and other travel expenses of a guest that accompanies such director to any other
board meeting.

 

  d) A board member may invite a guest to Bank-sponsored board dinners or
receptions held in connection with board meetings at the expense of the Bank, so
long as such guest otherwise pays his or her own transportation and travel
expenses.

 

  e) The Bank will pay for activities of directors and their guests at board
meetings only as specified in advance by the Bank.

 

2010 Directors’ Compensation Policy    Page 3 of 3